Citation Nr: 0820340	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1949.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee - 
which granted the veteran's claim for service connection for 
PTSD and assigned an initial 50 percent rating retroactively 
effective from April 21, 2006, the date of receipt of his 
claim.  He wants a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by anxiety, 
irritability, difficulty sleeping, nightmares three or four 
times per week, exaggerated startle response, chronic 
depression, hyperarousal, hypervigilance, intrusive thoughts 
of World War II, flashbacks, avoidance behaviors, loss of 
pleasure in activities, distant emotional life, and a 
tendency to isolate himself from others.

2.  The veteran's Global Assessment of Functioning (GAF) 
scores have ranged from 45 to 60, indicating moderate-to-
serious social and occupational impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are 
met for a higher 70 percent initial rating for the veteran's 
PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO in May 2006 and December 2006 (1) informed the veteran 
of the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him of the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him of the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claim, or something to the effect that he should "give us 
everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
complied with the requirements in Dingess when it sent the 
May 2006 VCAA notice letter discussing the downstream 
disability rating and effective date elements of his claim - 
keeping in mind it initially arose in the context of him 
trying to establish his underlying entitlement to service 
connection (since granted).  And of equal or even greater 
significance, after providing that May 2006 notice, and the 
additional notice in December 2006, the RO subsequently went 
back and readjudicated the claim in the August 2007 
supplemental statement of the case (SSOC).  This is important 
to point out because the Federal Circuit Court recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claim; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran a 
compensation examination to determine the etiology and 
severity of his PTSD.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The veteran indicated during his September 2006 VA 
examination that he is receiving disability benefits from the 
Social Security Administration (SSA).  Normally, VA is 
required to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) and 38 C.F.R. § 3.159(c)(2) 
and (3).  But as the veteran also indicated during that VA 
examination, he is receiving these SSA benefits as a result 
of a back injury in a civilian, work-related accident that 
disabled him.  There was no mention of SSA disability 
involving his PTSD at issue.  Accordingly, the Board finds 
that no further assistance is needed to meet the requirements 
of the VCAA or Court.

II.  Whether the Veteran is Entitled to an Initial Disability 
Rating Higher than 50 Percent for his PTSD

Governing Statutes and Regulations

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  Where, 
as here, the veteran has timely appealed his initial rating, 
the Board must consider his claim in this context - which, 
as alluded to, includes determining whether his rating should 
be "staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others.  See Fenderson, 12 Vet. App. at 125-
26.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, VA assigns the higher 
evaluation if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, VA resolves any reasonable 
doubt in the veteran's favor.  38 C.F.R. § 4.3.  Also, VA 
must take into account the veteran's entire medical history 
and circumstances when determining the appropriate rating.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  



The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this code, VA assigns a 50 
percent rating where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires severe occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking and mood due to 
symptoms such as spatial disorientation, neglect of personal 
appearance and hygiene, difficulty adapting to stressful 
circumstances and an inability to establish and maintain 
effective relationships.

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

An extra-schedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Analysis

Applying these criteria to the facts of this case, the Boards 
finds that the medical evidence supports assigning a higher 
70 percent initial rating for the veteran's PTSD, but no 
greater.

VA furnished the veteran a compensation examination in 
September 2006 to determine the etiology and severity of his 
PTSD.  The VA examiner indicated a review of the claims file 
and noted the veteran had not been hospitalized in an 
in-patient psychiatric setting.  This examiner also noted 
that a prior clinician in September 2002 had diagnosed 
depression and had assigned a GAF score of 50.  That same 
clinician had subsequently reevaluated the veteran in 
December 2002 and had provided the same assessment with a GAF 
score of 52.  In February 2006, another clinician had 
diagnosed PTSD and assigned a GAF score of 45.

Objective findings noted during the September 2006 VA 
examination indicated the veteran's grooming and hygiene were 
grossly intact.  He had no distracting tics or mannerisms.  
He spoke in a fluent and articulate voice with adequate rate 
and tone.  He had a cooperative attitude during the 
interview.  He described his mood as "anxious coming in," 
which was consistent with his overall affect.  The examiner 
also indicated the veteran's affect was constricted and he 
appeared depressed.  He denied any suicidal, homicidal or 
paranoid ideation.  He did not exhibit any ritualistic 
behavior and he denied having panic attacks.  He had no 
problems with impulse control.  His thought processes were 
goal directed, logical and coherent.  He denied any 
hallucinations or delusions.  His insight, judgment and 
memory were intact.  He has a supportive wife, son and two 
daughters.  He has been married for 54 years.  As such, he 
was found competent for VA purposes.  Based on this evidence, 
the examiner indicated the veteran's then current functioning 
could be described as moderately impaired from both a social 
and occupational viewpoint.

That VA examiner indicated the veteran's PTSD symptomatology 
included anxiety, irritability, difficulty sleeping, 
nightmares three or four times per week, exaggerated startle 
response, chronic depression, hyperarousal, hypervigilance, 
intrusive thoughts of World War II, flashbacks, avoidance 
behaviors, loss of pleasure in activities, distant emotional 
life, and a tendency to isolate himself from others.  Based 
on these findings, the examiner diagnosed chronic PTSD - 
also indicating is was directly related to the veteran's 
military service, and assigned a GAF score of 50, which, as 
noted by the examiner, represents moderate to serious 
symptoms relating to the PTSD.  Indeed, the examiner noted 
the veteran's PTSD had been deteriorating for several years.  
In summary, his PTSD symptoms cause moderate occupational and 
social impairment.

According to the Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), GAF scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
DSM-IV, p. 32).  For comparison, higher GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  VA's Rating Schedule employs nomenclature based 
upon the DSM-IV, which includes the GAF scale.  See 38 C.F.R. 
§ 4.130.

The veteran's most recent VA outpatient treatment records 
from July 2007 indicate that he was in fairly good spirits 
and that his medication was working well.  However, he 
continued to report trouble initiating sleep and frequently 
waking up throughout the night.  He reported a healthy 
relationship with his wife but increased depression.  
Objective findings indicated he was alert, attentive and 
oriented times three (to time, place and person).  He also 
was pleasant, cooperative, reasonable and appropriately 
groomed without psychomotor retardation.  His speech was of 
normal rate and rhythm.  His mood was euthymic and affect 
congruent with his mood.  His thought processes and 
association were logical, linear, coherent and goal directed.  
He denied any suicidal or homicidal ideations.  His insight 
and judgment were fair and his memory appeared intact.  This 
physician assigned a GAF score of 60, which, as mentioned, is 
in the DSM-IV's 51 to 60 range indicating moderate social and 
occupational impairment.



This body of medical evidence indicates the veteran also has 
been diagnosed with depressive disorder.  This condition, 
unlike his PTSD, is not service connected.  But when, as 
here, it is impossible to separate the effects of a service-
connected disability from a condition that has not been 
service connected, reasonable doubt must be resolved in the 
veteran's favor and the symptoms in question attributed to 
the service-connected disability, which, here, is the PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Since the award of service connection for PTSD, the veteran's 
GAF scores have ranged from 45 to 60 - indicating moderate to 
serious symptoms.  The September 2006 VA examiner described 
the veteran's PTSD on several occasions simply as moderate.  
However, this same examiner provided a GAF score of 50 and 
specifically indicated this score connotes moderate to severe 
symptoms of PTSD.  Indeed, the clinician that initially 
evaluated the veteran in February 2006 provided an even lower 
GAF score of only 45.  Whereas the clinician who more 
recently evaluated the veteran in July 2007 indicated the 
PTSD was causing only moderate social and occupational 
impairment.  These descriptive terms are not defined in VA's 
Rating Schedule, except as mentioned in the DSM-IV.  And 
rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.

GAF scores, like an examiner's assessment of the severity of 
the condition, must be considered in light of the actual 
symptoms of the veteran's disorder, which provide the primary 
basis for the rating assigned.  See 38 C.F.R. § 4.126.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  See Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).

But that said, the use of the term "such as" in the general 
rating formula for mental disorders in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of symptoms, or 
their effects, that would justify a particular rating.  
See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  That 
is to say, it is not required to find the presence of all, 
most, or even some, of the enumerated symptoms recited for 
particular ratings.  Id.  The use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  Id.  The evidence considered in determining the 
level of impairment under § 4.130 is not restricted to 
symptoms provided in that diagnostic code.  Id., at 443.

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  Id.  If the evidence demonstrates 
that a claimant suffers symptoms or effects that cause an 
occupational or social impairment equivalent to what would be 
caused by the symptoms listed in a particular diagnostic 
code, the appropriate, equivalent rating will be assigned.  
Id.

Here, the September 2006 VA examiner mostly described the 
veteran's PTSD as moderate, but this physician also 
interestingly went on to indicate that the veteran's GAF 
score of 50 indicated moderate to severe (serious) social and 
occupational impairment.  So that, itself, was an 
acknowledgement that the PTSD was having a significant impact 
on his psychofunctional status and quality of life from a 
social and occupational viewpoint.

In sum, the veteran's symptoms on the whole, as reported by 
the medical records and his statements, show he is entitled 
to a higher 70 percent initial rating, especially resolving 
all reasonable doubt in his favor.  38 C.F.R. §§ 4.3, 4.7.  
But since his PTSD has not been more than 70-percent 
disabling at any time since the effective date of his award, 
his rating may not be "staged" to even higher.  
See Fenderson, 12 Vet. App. at 125-26.

The Board has considered whether the veteran is entitled to 
even greater compensation on an extra-schedular basis.  
However, the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  


His PTSD has not resulted in marked interference with his 
employments (meaning above and beyond that contemplated by 
his now higher 70 percent rating).  While it is true that 
DSM-IV GAF scores between 41 and 50 like those he has 
received contemplate that he is "unable to keep a job," he 
clarified during his September 2006 VA examination that, 
although he has been unemployed since 1968, this is because 
he sustained a back injury in a civilian, work-related 
construction accident.  He did not mention any similar affect 
on his employability (or lack thereof) because of his PTSD.  
The higher 70 percent rating being assigned in this decision 
takes into account that he has significant social and 
occupational impairment.  See 38 C.F.R. § 4.1 indicating 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.

There also is no indication the veteran's PTSD has 
necessitated frequent periods of hospitalization.  Instead, 
the overwhelming majority of his treatment has been on an 
outpatient basis, not as an inpatient.  So there are no 
legitimate grounds for referring this case to the Director of 
VA's Compensation and Pension Service for extra-schedular 
consideration. See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher 70 percent initial rating is granted for the PTSD, 
subject to the statutes and regulations governing the payment 
of VA compensation.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


